Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
*753While an inmate at Clinton Correctional Facility in Clinton County, petitioner was found, guilty of assaulting another inmate, engaging in violent conduct and disturbing the order of the facility. He argues that this determination is not supported by substantial evidence. We disagree. Petitioner testified that he was in his cell having breakfast at the time of the incident and an inmate with whom he was having breakfast corroborated his testimony. However, a confidential informant, who was personally interviewed by the Hearing Officer, directly implicated petitioner and his breakfast companion in the assault. It was for the Hearing Officer to assess the credibility of this conflicting testimony. Accordingly, we find that substantial evidence supports the administrative determination. Petitioner’s remaining arguments have been considered and rejected as unpersuasive.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.